Case 1:15-cv-00382-HSO-JCG Document 350 Filed 01/25/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

SOUTHERN DIVISION
DOUGLAS HANDSHOE PLAINTIFF
VS. CIVIL NO.: 1:15¢v382-HSO-JCG
VAUGHN PERRET, et al. DEFENDANTS

STIPULATION OF DISMISSAL

THE PARTIES, Plaintiff/Counter-Defendant, Douglas Handshoe, and
Defendant/Counter-Plaintiff, Charles Leary, by and through counsel, pursuant to Fed. R. Civ. P.
41(a)(1)(A)(ii) file their Stipulation of Dismissal and agree to the dismissal of all claims filed by
Counter-Plaintiff, Charles Leary, against Counter-Defendant, Douglas Handshoe, and this matter

should be dismissed without prejudice, with each party to bear his/its own costs.
Respectfully submitted, this the 4 £ day of January, 2019.

KENNETH T. O’CAIN (MSB#101 124)
Attorney for Charles Leary

—_—

DOUZLAS HANDSHOE, Pro Se

 
